The judgment of the court was pronounced by
Etjstis, C. J,
This appeal was taken by the plaintiffs from an order of the district judge, discharging a rule taken by them against the garnishe.es for the delivery of certain notes to the sheriff, to be subjected to the plaintiffs’ execution. The plaintiffs suit was by executory process on a judgment rendered in another State, under articles 746 and 747 of the Code, and the judge considered the effect of the repeal of those articles by the act of June, 1846, upon .the process which the plaintiffs endeavored to carry on after the repeal of those articles, and inclined to the opinion that there was no validity in the subsequent proceedings. The judge did not make his decision on this point.
We have since had the subject before us, .and w.e came to the conclusion that, after the repealing act, no further proceedings were authorized in execution of a judgment rendered out of the State. Scott v. Duke, ante, p. 253.

Judgment affirmed.